DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-4, 8-11 and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11-14 and 22-24 of Patent No. 11,403,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1-4, 8-11 and 15-18 of the instant application is obvious in view of claims 1, 11-14 and 22-24 of Patent No. 11,403,805.
5.	Regarding claims 1, the application claim discloses  A method comprising:  dividing an image frame into a plurality of tiles; assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors, wherein each of the graphics processors is integrated on a separate semiconductor die and comprises a graphics pipeline for rendering the assigned subset of tiles; distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws; generating, at each of the graphics processors, visibility data for each of the plurality of tiles of the image frame or a subset thereof using vertex data associated with the subset of graphics draws to which the graphics processor is assigned; distributing different subsets of the visibility data to different graphics processors located on different semiconductor dies, wherein each of the graphics processers is to receive a subset of the visibility data for the tiles on which the graphic processor is to perform geometry work; limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the visibility data received by each of the graphics processors; rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; and combining the rendered tiles to generate a complete image frame. Claim 1 of Patent No. 11,403,805 discloses A method comprising: dividing an image frame into a plurality of tiles; assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors, wherein each of the graphics processors is integrated on a separate semiconductor die and comprises a graphics pipeline for rendering the assigned subset of tiles; distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws; performing position-only shading at each of the graphics processors using vertex data associated with the subset of graphics draws assigned to the graphics processor to generate vertex visibility data for each of the plurality of tiles; distributing different subsets of the vertex visibility data to different graphics processors located on different semiconductor dies, wherein each of the graphics processers is to receive a subset of the vertex visibility data for the tiles on which the graphic processor is to perform geometry work; limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the vertex visibility data received by each of the graphics processors; rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; and combining the rendered tiles to generate a complete image frame.  The only difference is that claim 1 of the instant application does not recite “performing position-only shading”  and “vertex visibility data” while claim 1 of Patent No. 11,403,805 recites. Regarding claims 8 and 15, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claims 8 and 15. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,403,805 recite.
6.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,403,805.
Current Application No.
17/876,358
Patent No. 
11,403,805
1
1
2-4
11-13
8
14
9-11
22-24
15
1
16-18
11-13


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,403,805.
Current Application No.
17/876,358
Claim 1
Patent No. 
11,403,805 
Claim 1
A method comprising:
A method comprising:
dividing an image frame into a plurality of tiles;
dividing an image frame into a plurality of tiles;
assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors, wherein each of the graphics processors is integrated on a separate semiconductor die and comprises a graphics pipeline for rendering the assigned subset of tiles;
assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors, wherein each of the graphics processors is integrated on a separate semiconductor die and comprises a graphics pipeline for rendering the assigned subset of tiles;
distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws;
distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws;

performing position-only shading
generating, at each of the graphics processors, visibility data for each of the plurality of tiles of the image frame or a subset thereof using vertex data associated with the subset of graphics draws to which the graphics processor is assigned;
at each of the graphics processors using vertex data associated with the subset of graphics draws assigned to the graphics processor to generate vertex visibility data for each of the plurality of tiles;
distributing different subsets of the visibility data to different graphics processors located on different semiconductor dies, wherein each of the graphics processers is to receive a subset of the visibility data for the tiles on which the graphic processor is to perform geometry work;
distributing different subsets of the vertex visibility data to different graphics processors located on different semiconductor dies, wherein each of the graphics processers is to receive a subset of the vertex visibility data for the tiles on which the graphic processor is to perform geometry work;
limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the visibility data received by each of the graphics processors;
limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the vertex visibility data received by each of the graphics processors;
rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; and
rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; and
combining the rendered tiles to generate a complete image frame.
combining the rendered tiles to generate a complete image frame.



Allowable Subject Matter
7.	Claims 5-7, 12-14 and 19-21 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619